BROCK, C.J.,
concurring in part and dissenting in part: The court has determined that Attorney Wood violated only one of several provisions of the Rules relied upon by the professional conduct committee when it filed its petition recommending his public censure. In my view, this fact and the nature of the evidence supporting our determination that Rule 1.9(b) was violated by Attorney Wood differ so greatly from the original allegations of the committee that the appropriate sanction to be imposed in this matter is a reprimand.